FILE COPY




                                  No. 07-14-00272-CR


Mario Alberto Ruiz, Jr.                     §     From the County Court at Law No 2
 Appellant                                          of Bexar County
                                            §
v.                                                May 7, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated May 7, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo